Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. Regarding claims 1 Applicant argues (pg. 8 of the Remarks) that Williams fails to teach “to determine whether the hearing device is correctly arranged with respect to the ear of the wearer” because fit and arrangement are mutually exclusive. Examiner respectfully disagrees. Williams teaches (¶0043) determining quality of fit based on the user’s image data and image data stored in database 250 (i.e., reference image), module/algorithm 206 utilizes various conditions indicative of fit that can be determined based on the processed image,  (e.g., pulling and bunching of skin is indicative of a poor fit in the user’s ear/earbud is not properly seated in the user’s ear (i.e., a feature that indicates correct placement/arrangement with respect to the ear of the wearer)), other image data will be indicative of variously good or poor fits; (¶0043) the tip should fit closely against the concha and should not have portions sticking out unsecured as can be identified and determined by analyzing the image data. Additionally, other information like (1) cord protrusion direction could be used (e.g., it is preferable that the cord lay parallel to the mandible and in between the temporomandibular joint and the earlobe and this could be determined through analysis of the image data), or (2) the expected location of hair/skin could be used to help determine if the ear tip is oriented properly.’
Applicant’s other arguments with respect to claims 1-27 have been considered but are moot because the arguments do not apply to the rejection made below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-12, 17-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 20200074662)
Regarding claim 1, “A digital assistance for assisting a wearer of a hearing device to correctly arrange the hearing device with respect to an ear of the wearer comprising” Williams teaches (¶0005 and ¶0037) a computer implemented (i.e., digital) system for assisting a user of an earbud 12 in determining the ear tip size that has the most optimum fit for the user.
As to “a control configured to enable a preview of a first image to be displayed, wherein the first image is generated by a camera” Williams teaches (¶0039) as shown in FIG. 2A, program 100 will display on GUI 110 a prompt to take the picture and also a thumbnail image of the camera's image capture
As to “wherein the control is also configured to enable a capturing of the first image, the first image showing at least the ear of the wearer with the hearing device arranged in and/or at the ear of the wearer” Williams teaches (¶0039 and Fig. 2a) Image capture module 104 activates a camera 118 on device 102 which can then be operated by the user or a third party in a known manner to take a photo of the user's ear 14 after earbud 12 has been placed therein
As to “and wherein the digital assistance also comprises a comparator configured to perform a comparison between (1) the first image showing the at least the ear of the wearer with the hearing device and (2) a reference image, and wherein the comparator is configured to perform the comparison by comparing a feature of the first image with a reference feature of the reference image, to determine whether the hearing device is correctly arranged with respect to the ear of the wearer” Williams teaches (¶0041-¶0042) image data is useful in predicting earbud fit, user selected data + the processed image data will be transmitted to the database-management system; (¶0043) determining quality of fit based on the user’s image data and image data stored in database 250 (i.e., reference image), module/algorithm 206 utilizes various conditions indicative of fit that can be determined based on the processed image (e.g., pulling and bunching of skin), other image data will be indicative of variously good or poor fits; (¶0043) the tip should fit closely against the concha and should not have portions sticking out unsecured as can be identified and determined by analyzing the image data. Additionally, other information like (1) cord protrusion direction could be used (e.g., it is preferable that the cord lay parallel to the mandible and in between the temporomandibular joint and the earlobe and this could be determined through analysis of the image data), or (2) the expected location of hair/skin could be used to help determine if the ear tip is oriented properly; (¶0045 and ¶0047-¶0048) a machine learning algorithm uses the collected data in database 250 associated with the image and objective/subjective fit data thereby permitting more refined fit//size calculations to be made (e.g., fit is worse than 50%); (¶0046) that the image data and fit criteria data inputted using GUI are stored in database and the machine learning algorithm pulls data therefrom to perform the fit value computation; (¶0045, ¶0024-¶0025) machine learning model is trained model that uses collected image data thereby permitting more refined fit calculations to be made. 
As to “wherein the digital assistance comprises hardware, software, or a combination of both.” Williams teaches (¶0005 and ¶0037) system is computer implemented.

Regarding claim 2, “The digital assistance of claim 1, wherein the feature of the first feature comprises a first position of the hearing device relative to the ear of the wearer, where in the reference feature comprises a reference position for the hearing device, and wherein the comparator is configured to compare (1) the first position of the hearing device relative to the ear of the wearer in the first image and (2) the reference position for the hearing device, to determine whether the first position is the same or is different from the reference position.” Williams teaches (¶0043) module/machine learning algorithm determines quality of fit based on the user’s image data and image data stored in database 250, various conditions indicative of fit are determined based on the processed image, pulling and bunching skin, as revealed by the image data would indicate a poor fit, taking into account the seating of the/location of the device in the user’s ear. Conversely, if the image data reveals that a portion of the tip (typically referred to as a retaining member) seating underneath the antihelix of the user's ear, and the extremity of the retaining member seating under the base of the helix of the user's ear, this is indicative of a good fit in the user's ear

Regarding claim 6, “The digital assistance of claim 1, wherein the comparator is configured to use an image recognition function to perform the comparison between the first image and the reference image.” Williams teaches (¶0041, ¶0043-¶0044) image analysis/recognition. 

Regarding claim 7, “The digital assistance of claim 6, wherein the image recognition functionality is configured to utilize image landmarks in the first image and/or in the reference image.” Williams teaches (¶0041) aligning images along certain points (i.e., landmarks) of the ear or other features in the image facial structure/hair.

Regarding claim 9, “The digital assistance of claim 1, wherein the digital assistance is configured to receive the reference image from an external source.” Williams teaches (¶0038) software application 100 communicates with a remotely located computer 202 on which a database management system is stored.

Regarding claim 10, “The digital assistance of claim 1, wherein the control is configured to enable the preview of the first image to be displayed, and to enable the capturing of the first image, in response to an input indicating a desire to obtain the first image.” Williams teaches (¶0039) as shown in fig 2A program 100 will display on GUI a prompt to take the picture and also a thumbnail image of the camera’s image capture.

Regarding claim 11, “The digital assistance of claim 1, wherein the control is also configured to enable a preview of the reference image to be displayed, wherein the reference image is generated by the camera; and wherein the control is also configured to enable a capturing of the reference image.” Williams teaches (¶0039) as shown in fig 2A program 100 will display on GUI a prompt to take the picture and also a thumbnail image of the camera’s image capture; (¶0045) retraining the machine learning model with user data that will help predict other users’ fit (thus the user image becomes a reference image.)

Regarding claim 12, “The digital assistance of claim 11, wherein the control is configured to enable the reference image to be displayed, and to enable the capturing of the reference image, in response to an input indicating a desire to obtain the reference image.” Williams teaches (¶0039) as shown in fig 2A program 100 will display on GUI a prompt to take the picture and also a thumbnail image of the camera’s image capture; (¶0045) retraining the machine learning model with user data that will help predict other users’ fit (thus the user image becomes a reference image.)

Regarding claim 17, “The digital assistance of claim 1, further comprising a tracker configured to track a position and/or a movement of a head and/or the ear of the wearer.” Williams further teaches (¶0040) providing an indication when the camera is focused appropriately on the ear.

Regarding claim 18, “The digital assistance of claim 1, further comprising a feedback generator configured to provide instruction and/or feedback to assist a user and/or the wearer in using the digital assistance.” Williams teaches (¶0045) “try a smaller ear tip” feedback is output on a GUI.

Regarding claim 19, “The digital assistance of claim 18, wherein the suggestion and/or feedback comprises audio suggestion and/or audio feedback, visual suggestion and/or visual feedback, and/or haptic suggestion and/or haptic feedback.” Williams teaches (¶0045) “try a smaller ear tip” feedback is output on a GUI.

Regarding claim 20, “The digital assistance of claim 1, wherein the digital assistance is implemented in an electronic device.” Williams teaches (¶0037) System 10 generally comprises: a software application 100 stored in the memory of a computing device (e.g., a smart phone, tablet, or similar device, or in the earbud 12 itself) 102, a database management system 200 that is stored in the non-transitory memory of a computer 202 having a processor, and a database 250.

Regarding claim 21, “The digital assistance of claim 20, wherein the electronic device comprises a cell phone.” Williams teaches (¶0037) System 10 generally comprises: a software application 100 stored in the memory of a computing device (e.g., a smart phone, tablet, or similar device, or in the earbud 12 itself) 102, a database management system 200 that is stored in the non-transitory memory of a computer 202 having a processor, and a database 250.

Regarding claim 22, “The digital assistance of claim 1, wherein the digital assistance comprises an application in an electronic device.” Williams teaches (¶0037) software application stored in memory of computing device.

Regarding claim 23, “An electronic device comprising the digital assistance of claim 1, and the camera.” Williams teaches (¶0039) system includes a camera.

Regarding claim 24, “A non-transitory processor-readable medium storing a set of instructions for implementing the digital assistance of claim 1.” Williams teaches (¶0037) computer implemented system includes, software application stored in memory of computing device.

Regarding claim 25, “The digital assistance of claim 1, wherein the comparator is configured to perform the comparison to determine whether the hearing device is correctly arranged with respect to the ear of the wearer by determining whether the hearing device is positioned with respect to the ear of the wearer in a manner indicated in the reference image.” Williams teaches (¶0043) module/machine learning algorithm determines quality of fit based on the user’s image data and image data stored in database 250, various conditions indicative of fit are determined based on the processed image, pulling and bunching skin, as revealed by the image data would indicate a poor fit, taking into account the seating of the/location of the device in the user’s ear; (¶0045, ¶0024-¶0025) machine learning model is trained model that uses collected image data thereby permitting more refined fit calculations to be made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Goodall et al. (US 20170113057, hereinafter Goodall.)
Regarding claim 8, “The digital assistance of claim 1, wherein the digital assistance is configured to provide a suggestion and/or an instruction to the wearer to assist the wearer in adjusting a position of the hearing device relative to the ear … based on the comparison between the first image and the reference image.” Williams teaches (¶0045) “try a smaller ear tip” is output on a GUI; (¶0043) the tip should fit closely against the concha and should not have portions sticking out unsecured as can be identified and determined by analyzing the image data. Additionally, other information like (1) cord protrusion direction could be used (e.g., it is preferable that the cord lay parallel to the mandible and in between the temporomandibular joint and the earlobe and this could be determined through analysis of the image data), or (2) the expected location of hair/skin could be used to help determine if the ear tip is oriented properly.’
Williams does not teach that the suggestion or instruction is relative to the ear “in a certain direction.” However, Goodall teaches (¶0209) The notification can be specific (e.g., a text or audio notification instructing the user to “push the earpiece further into the ear canal” or “move the earpiece higher up on the pinna”) or non-specific (e.g., a flashing light or beeping sound that indicates the need to reposition the earpiece without providing detail on how specifically it should be repositioned). In an aspect, delivering a notification includes delivering a directional notification 3126. As used herein, the term “directional notification” refers a notification that provides information to the user regarding the direction of movement needed to move the earpiece to the proper position. For example, in an aspect, the notification includes a text or audio notification as described above, which instructs the user to “push the earpiece further into the ear canal” or “move the earpiece higher up on the pinna. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device for inserting a hearing aid with ear fit detection by taking a picture of the ear while wearing the device as taught by Williams with the general concept of fitting instructions as taught by Goodall for the benefit of improving the quality of sound experienced by the user.

Regarding claim 26, Williams does not teach “The digital assistance of claim 1, wherein the reference image comprises a hearing device image and an ear image, and indicates a correct position of the hearing device image with respect to the ear image.” However, Goodall teaches (¶0226 and Fig. 35a) image comprises image of the user’s ear, hearing device/earpiece, and a check mark 3526 (or other marker) is used to indicate that second user image 3524 depicts correct earpiece position. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device for inserting a hearing aid with ear fit detection by taking a picture of the ear while wearing the device as taught by Williams with the image with the checkmark as taught by Goodall for the benefit conveying a proper fit in an easy to understand manner.

Regarding claim 27 “The digital assistance of claim 26, wherein the hearing device image is an image of the hearing device, and the ear image is an image of the ear.” Goodall teaches (Fig. 35a) image of the user’s ear and hearing device/earpiece.

Claims 3-5, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Hurst (US 20170310886.)
Regarding claim 3, Williams further teaches (¶0040) providing an indication when the camera is focused appropriately on the ear. Williams does not teach “The digital assistance of claim 1, wherein the digital assistance is configured to provide a visual guide in a display, the visual guide configured to assist the wearer to achieve a desired relative positioning between (1) a head and/or the ear and (2) the camera, when capturing the first image.” However, Hurst teaches (¶0056, Figs. 6-9, claim 1) an image of a patient is captured on a mobile device, software application includes alignment instructions to capture a human body part on a display of a mobile device, and the display is generated with an outline (i.e., visual guide) of the body part to be captured. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device for inserting a hearing aid with ear fit detection by taking a picture of the ear while wearing the device as taught by Williams with the outline generation when taking a picture as taught by Hurst for the benefit of helping users pose for the image and to obtain suitable/high quality pictures.

Regarding claim 4, “The digital assistance of claim 3, wherein the digital assistance is configured to overlay the first visual guide on the preview of the first image.” Hurst teaches (Fig. 8) outline is overlaid on preview of the image.

Regarding claim 5, “The digital assistance of claim 4, wherein the first visual guide includes a shape of an outline of a human head.” Hurst further teaches (¶0056 and Claim 1, Fig. 5 element 154) outline of body part.

Regarding claim 13, “The digital assistance of claim 11, wherein the digital assistance is configured to provide a visual guide in a display, the visual guide configured to assist a user or the wearer to achieve a desired relative positioning between (1) a head and/or the ear and (2) the camera, when capturing the reference image” However, Hurst teaches (¶0056, Figs. 6-9, claim 1) an image of a patient is captured on a mobile device, software application includes alignment instructions to capture a human body part on a display of a mobile device, and the display is generated with an outline (i.e., visual guide) of the body part to be captured. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device for inserting a hearing aid with ear fit detection by taking a picture of the ear while wearing the device as taught by Hauschultz and Williams with the outline generation when taking a picture as taught by Hurst for the benefit of helping users pose for the image and to obtain suitable/high quality pictures.

Regarding claim 14, “The digital assistance of claim 13, wherein the user is a hearing care professional, an audiologist, or other person.” Williams teaches (¶0039) device is operated by user or third party (i.e., other person.)
	
Regarding claim 15, “The digital assistance of claim 13, wherein the digital assistance is configured to overlay the visual guide on the preview of the reference image.” Hurst teaches (Fig. 8) outline is overlaid on preview of the image.

Regarding claim 16, “The digital assistance of claim 13, wherein the visual guide includes a shape of an outline of a human ear.” Hurst further teaches (¶0056 and Claim 1, Fig. 5 element 154) outline of body part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425                 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425